[Cite as State v. Hartley, 2010-Ohio-2018.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY



STATE OF OHIO,                                             CASE NO. 14-09-42

   PLAINTIFF-APPELLEE,

  v.

KEITH HARTLEY,                                                  OPINION

   DEFENDANT-APPELLANT.



                   Appeal from Union County Common Pleas Court
                             Trial Court No. 08-CR-0071

                                        Appeal Dismissed

                               Date of Decision: May 10, 2010




APPEARANCES:

        Alison Boggs, for Appellant

        Terry L. Hord, for Appellee
Case No. 14-09-42


ROGERS, J.

        {¶1} Defendant-Appellant, Keith A. Hartley, appeals the judgment of the

Court of Common Pleas of Union County convicting him of two counts each of

receiving stolen property and tampering with evidence, and ordering him to serve

an aggregate nine-year and ten-month prison term. On appeal, Hartley argues that

his trial counsel was ineffective and that the trial court erred in ordering him to

serve consecutive prison terms.

        {¶2} Before we can reach the merits of Hartley’s assignments of error, we

must first determine whether jurisdiction exists to hear this appeal.

        {¶3} Appellate jurisdiction is limited to review of lower courts’ final

judgments. Section 3(B)(2), Article IV of the Ohio Constitution. To be a final

appealable order, a judgment entry must meet the requirements of R.C. 2505.02

and, if applicable, Crim.R. 32(C). Chef Italiano Corp. v. Kent State Univ. (1989),

44 Ohio St.3d 86, 88; State v. Teague, 3d Dist. No. 9-01-25, 2001-Ohio-2286.

Additionally, the issue of whether a judgment is a final appealable order is a

jurisdictional question, which an appellate court may raise sua sponte. Chef

Italiano Corp., 44 Ohio St.3d at 87.

        {¶4} R.C. 2505.02(B) discusses final orders and provides, in pertinent

part:

        (B) An order is a final order that may be reviewed, affirmed,
        modified, or reversed, with or without retrial, when it is one of
        the following:


                                         -2-
Case No. 14-09-42



       (1)    An order that affects a substantial right in an action that
       in effect determines the action and prevents a judgment;

As R.C. 2505.02(B) requires a final order to “determine the action” and “prevent a

judgment,” “‘[a] judgment that leaves issues unresolved and contemplates that

further action must be taken is not a final appealable order.’” State ex rel. Keith v.

McMonagle, 103 Ohio St.3d 430, 2004-Ohio-5580, ¶4, quoting Bell v. Horton,

142 Ohio App.3d 694, 696, 2001-Ohio-2593.             Further, “‘[f]or an order to

determine the action and prevent a judgment for the party appealing, it must

dispose of the whole merits of the cause or some separate and distinct branch

thereof and leave nothing for determination of the court.’” State ex rel. Bd. of

State Teachers Retirement Sys. of Ohio v. Davis, 113 Ohio St.3d 410, 2007-Ohio-

2205, ¶45, quoting State ex rel. Downs v. Panioto, 107 Ohio St.3d 347, 2006-

Ohio-8, ¶20.

       {¶5} Here, the trial court’s November 2009 judgment entry ordered

Hartley to pay “restitution to the victims herein in the total amount of $32,275.57

which was the amount agreed to by the Defendant and the State of Ohio. Said

restitution amount shall be paid through the Union County Clerk of Court’s

Office” (Emphasis added) (Nov. 2009 Judgment Entry, pp. 1-2). However, the

November 2009 Judgment Entry did not list any victims, did not describe how the

restitution would be allocated among the victims, and did not incorporate any

document providing this information. Accordingly, we find that the judgment


                                         -3-
Case No. 14-09-42


entry appealed from left unresolved issues and contemplated further action. As

such, the judgment entry was not a final appealable order, and this Court is

without jurisdiction to determine this appeal. Cf. State v. Kuhn, 3d Dist. No. 4-05-

23, 2006-Ohio-1145, ¶8 (finding that judgment entry failing to set forth a specific

amount of restitution or method of payment was not a final appealable order).

       {¶6} Accordingly, we must dismiss Hartley’s appeal for lack of

jurisdiction.

                                                                 Appeal Dismissed

WILLAMOWSKI, P.J., and SHAW, J., concur.

/jnc




                                        -4-